 
Exhibit 10.5

 
VOTING AGREEMENT
 
This Voting Agreement (this "Agreement"), dated as of December 1, 2016, is
entered into by and among Majesco Entertainment Company, a Delaware corporation
(the “Parent”), Denver Lough (“Lough”), Edward Swanson (“Swanson”), and
Polarityte, Inc., a Nevada corporation (the “Company”), and the undersigned
stockholders ("Stockholders") of Parent.
WHEREAS, concurrently with or following the execution of this Agreement, the
Parent, Majesco Acquisition Corp., a Nevada corporation and wholly-owned
subsidiary of the Parent (the “Purchaser”), Lough and Company have entered, or
will enter, into an Agreement and Plan of Reorganization (as the same may be
amended from time to time, the "Merger Agreement"), following, among other
things, for the sale, assignment, transfer and conveyance to the Company of the
right, title and interest in and to the Purchased Intellectual Property (as
defined in the Merger Agreement) and the acquisition of the Company by Purchaser
and issuance of Parent securities to Lough and Swanson pursuant to the terms and
conditions of the Merger Agreement (the “Acquisition”);
WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Parent has required that Lough and Swanson and the Stockholders execute and
deliver this Agreement; and
WHEREAS, in order to induce Lough and Company to enter into the Merger
Agreement, the Stockholders are willing to make certain representations,
warranties, covenants and agreements with respect to the shares of common stock,
par value $0.001 per share, of Parent ("Parent Common Stock"), Series A
Preferred Stock ("Parent Series A Preferred Stock"), Series B Preferred Stock
("Parent Series B Preferred Stock") and Series C Preferred Stock ("Parent Series
C Preferred Stock" and, together with the Parent Common Stock, the Parent Series
A Preferred Stock and the Parent Series B Preferred Stock, Parent Capital
Stock") beneficially owned by the Stockholders and set forth below Stockholders’
signature on the signature page hereto (the "Original Shares" and, together with
any additional shares of Parent Capital Stock acquired by the Stockholders
pursuant to Section 4 hereof, the "Shares").
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
1.
Definitions.
For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.
 
 
-1-

 
2.
Agreement to Vote Shares. 
 

              Stockholders agree during the term of this Agreement to vote the
Shares at any annual or special meeting of stockholders of Parent, or execute a
written consent or consents if stockholders of Parent are requested to vote
their Shares through the execution of an action by written consent in lieu of
any such annual or special meeting of stockholders of Parent, and to cause any
holder of record of Shares to vote: (i) in favor of: (1) approval of the
Acquisition and the issuance of Preferred E Stock and Parent Stock into which
convertible in such amount that exceeds 19.99% of the Parent’s Common Stock
outstanding prior to the Effective Date pursuant to NASDAQ Rule 5635 as
contemplated in the Merger Agreement (the “Acquisition Consideration”) and the
transactions contemplated thereunder, at every meeting (or in connection with
any action by written consent) of the stockholders of Parent at which such
matters are considered and at every lawful adjournment or postponement thereof
and (2) approval of any proposal to adjourn or postpone the meeting to a later
date during the term of this Agreement, if there are not sufficient votes for
the approval of the Acquisition Consideration and transactions contemplated in
the Merger Agreement on the date on which such meeting is held; (ii) against any
action, proposal, transaction or agreement which could reasonably be expected to
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of Parent under the Merger Agreement or of the
Stockholders under this Agreement or which would reasonably be expected to
result in any of the conditions to Parent’s obligations under the Merger
Agreement not being fulfilled. This Agreement is intended to bind the
Stockholders as stockholders of Parent only with respect to the specific matters
set forth herein. Except as set forth in clauses (i) and (ii) of this Section 2,
the Stockholders shall not be restricted from voting in favor of, against or
abstaining with respect to any other matter presented to the stockholders of
Parent.
3.
No Voting Trusts or Other Arrangement.
                The Stockholders agree that during the term of this Agreement,
the Stockholders will not, and will not permit any entity under Stockholders’
control to, deposit any of the Shares in a voting trust, or grant any proxies
with respect to the Shares or subject any of the Shares to any arrangement with
respect to the voting of the Shares in favor of the matters required hereunder,
except as provided herein.
4.
Additional Shares.
The Stockholders agree that all Shares that the Stockholders purchase or acquire
the right to vote or otherwise acquire beneficial ownership (as defined in Rule
13d-3 under the Exchange Act) after the execution of this Agreement shall be
subject to the terms of this Agreement and shall constitute Shares for all
purposes of this Agreement until termination of this Agreement.
 
 
-2-

 
5.
Documentation and Information.
 
Except as required by applicable law, the Stockholders shall not make any public
announcement regarding this Agreement without the prior written consent of the
Company; provided, that if the Stockholder determines, that a public
announcement is required by applicable law, rule or regulation, then the
Stockholders shall use their commercially reasonable efforts to provide the
Company with reasonable advance notice of such determination and reasonable time
to comment on such announcement in advance of such issuance. The Stockholders
consent to and hereby authorize Parent to publish and disclose in all documents
and schedules filed with the SEC to the extent required by law, and any press
release or other disclosure document that Parent reasonably determines to be
necessary, in connection with the transactions contemplated by the Merger
Agreement, and in each case only to the extent so required or necessary, the
Stockholders’ identity and ownership of the Shares, the existence of this
Agreement and the nature of the Stockholders’ commitments and obligations under
this Agreement, and the Stockholders acknowledges that the Parent may, in its
sole discretion, file a form hereof with the SEC or any other governmental body
during the term of this Agreement and only to the extent required by law. The
Company, Lough and Swanson agree that except as required by law, the Company,
Lough and Swanson shall not make any public announcement which indicates that
the Stockholders have entered into this Agreement without the prior written
consent of the Stockholders.
6.
Termination.
 
This Agreement shall terminate automatically without a need for any further
action upon the earliest to occur of (i) approval of the matters contemplated
herein by stockholders in accordance with NASDAQ Rule 5635 and (ii) the date on
which the Merger Agreement is terminated in accordance with its terms or amended
in a manner adverse to the Stockholder.
7.
Specific Performance.
 
Each party hereto acknowledges that it will be impossible to measure in money
the damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such failure, the other party will not have an
adequate remedy at law or damages. Accordingly, each party hereto agrees that
injunctive relief or other equitable remedy, in addition to remedies at law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that the other party has an adequate remedy
at law. Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with the other
party's seeking or obtaining such equitable relief.
8.
Entire Agreement.
This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
parties hereto. No waiver of any provisions hereof by either party shall be
deemed a waiver of any other provisions hereof by such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.
 
 
-3-

 
9.
Notices.
 
All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient, or (d)
on the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
9):
 
If to the Parent, to:
Majesco Entertainment Company
4041-T Hadley Road
S. Plainfield, New Jersey 07080
Attn: Chief Financial Officer
 
With a copy to (which shall not constitute notice):
Sichenzia Ross Ference Kesner, LLP.
61 Broadway, 32nd Floor
New York, NY 10006
Att: Harvey J. Kesner, Esq.
hkesner@srfkllp.com
212-930-9700
 
If to the Company, to:
 

With a copy to (which shall not constitute notice):
 
Kirton McConkie
50 East South Temple, Suite 400
Salt Lake City, UT 84111
Attn: Adam D. Stevens, Esq.
If to the Stockholders, to the addresses or facsimile numbers set forth for the
Stockholders on the signature page hereof.
 
 
-4-

 
10.
Miscellaneous.
(a)
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of New York.

(b)
Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns shall be brought and determined
exclusively in the federal or state courts located in New York, New York or in
the event (but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in any state or federal court
within the State of New York and any direct appellate court therefrom. Each of
the parties hereto agrees that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 9 or in
such other manner as may be permitted by applicable laws, will be valid and
sufficient service thereof. Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court or tribunal other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder (i) any claim that it is not personally
subject to the jurisdiction of the above named courts for any reason other than
the failure to serve process in accordance with this Section 10(b), (ii) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and (iii) to the fullest
extent permitted by the applicable law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper, or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.
(c)
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10(c).
 
-5-

 
(d)
If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.
(e)
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.
(f)
Each party hereto shall execute and deliver such additional documents as may be
necessary or desirable to effect the transactions contemplated by this
Agreement.
(g)
All section headings herein are for convenience of reference only and are not
part of this Agreement, and no construction or reference shall be derived
therefrom.
(h)
The obligations of the Stockholders set forth in this Agreement shall not be
effective or binding upon the Stockholders until after such time as the Purchase
Agreement is executed and delivered by the Parent, the Seller and the Purchaser,
and the parties agree that there is not and has not been any other agreement,
arrangement or understanding between the parties hereto with respect to the
matters set forth herein.
(i)
The parties to this Agreement may not assign any of their rights or obligations
under this Agreement without the prior written consent of the other party
hereto. Any assignment contrary to the provisions of this Section 10(i) shall be
null and void.
11.
No Ownership Interest; No Unspecified Obligations.
Nothing contained in this Agreement shall be deemed to vest in any other party
any direct or indirect ownership or incidence of ownership of or with respect to
any Shares. All rights, ownership and economic benefits of and relating to the
Shares shall remain vested in and belong to the Stockholders, and no other Party
shall have any authority to direct the Stockholders in, and the Stockholders
will in no way be limited from the voting or disposition of, or the taking of
any other action in connection with, any of the Shares, except as otherwise
specifically provided herein.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
-6-

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above. 
 
 
POLARITYTE, INC.
 
 
 
By: ______________________________________
Name: Denver Lough, individually and behalf of the Company
 
By: ______________________________________
Name: Edward Swanson, individually and on behalf of the Company
 
 
 
STOCKHOLDERS:
 
 
 
By: _____________________________________
Name:
Street Address: __________________________
City/State/Zip Code: ______________________
Fax: ___________________________________

 
 
 
By: _____________________________________
Name:
Street Address: __________________________
City/State/Zip Code: ______________________
Fax: ___________________________________

 
 
 
By: _____________________________________
Name:
Street Address: __________________________
City/State/Zip Code: ______________________
Fax: ___________________________________

 
 
 
By: _____________________________________
Name:
Street Address: __________________________
City/State/Zip Code: ______________________
Fax: ___________________________________

 
 
By: _____________________________________
Name:
Street Address: __________________________
City/State/Zip Code: ______________________
Fax: ___________________________________

 
 
AGREE AND ACCEPTED:
 
MAJESCO ENTERTAINMENT COMPANY
 
 
By: ______________________________________
Name: Barry Honig
Title: Chief Executive Officer
 
 

 
 
 
 
 
-7-
